                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 1 of 29 Page ID #:4035




                                  1
                                         PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2      LEPISCOPO & ASSOCIATES LAW FIRM
                                         695 Town Center Drive, 7TH Floor
                                  3
                                         Costa Mesa, California 92626
                                  4      Telephone: (949) 878-9418
                                         Facsimile: (619) 330-2991
                                  5

                                  6      Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8                         UNITED STATES DISTRICT COURT
                                  9
                                                            CENTRAL DISTRICT OF CALIFORNIA
                                  10
                                         BUREAU OF CONSUMER            )         Case No. 8:20-cv-00043-SB-ADS
                                  11
                                         FINANCIAL PROTECTION,         )
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                   )         JAWAD NESHEIWAT’S
                                            Plaintiff,                 )         MEMORANDUM OF LAW IN
                                  13
                                                                       )         SUPPORT OF CROSS-MOTION
                                  14        v.                         )         FOR SUMMARY JUDGMENT AND
                                                                       )         IN OPPOSITION TO PLAINTIFF’S
                                  15
                                         CHOU TEAM REALTY LLC, et al., )         MOTION FOR SUMMARY
                                  16                                   )         JUDGMENT
                                            Defendants.                )
                                  17
                                                                       )         [Concurrently served with: Statement of
                                  18                                   )         Genuinely Disputed Facts; Statement of
                                                                       )         Undisputed Material Facts; Declarations
                                  19
                                                                       )         of Lepiscopo; Exhibits 101-141;
                                  20                                   )         Motions to Strike and Evidentiary
                                                                       )         Objections to Declarations, Depositions,
                                  21
                                                                       )         and Exhibits.]
                                  22                                   )
                                                                       )         DATE: July 23, 2021
                                  23
                                                                       )         TIME: 8:30 A.M.
                                  24                                   )         COURTROOM: ZOOM Webinar
                                                                       )         JUDGE: HONORABLE STANLEY
                                  25
                                                                       )                BLUMENFELD, JR.
                                  26

                                  27
                                             JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                  28                  SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                                                MOTION FOR SUMMARY JUDGMENT
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 2 of 29 Page ID #:4036




                                  1
                                                                     TABLE OF CONTENTS

                                  2                                                                             PAGE
                                  3
                                          CROSS-MOTION FOR SUMMARY JUDGMENT
                                  4       & OPPOSITION TO MOTION FOR SUMMARY JUDGMENT                              1
                                  5
                                          LEGAL MEMORANDUM IN SUPPORT OF CROSS-MOTION
                                  6       FOR SUMMARY JUDGMENT & OPPOSITION TO BUREAU’S
                                  7
                                          MSJ                                                                      2

                                  8             I.     AS TO COUNTS I THROUGH XI, INCLUSIVE, OF THE SAC,
                                  9
                                                       THE BUREAU FAILED TO TIMELY FILE THIS ACTION
                                                       WITHIN 3 YEARS AS REQUIRED BY 12 USC § 5564(g)              2
                                  10

                                  11                   A.   Luvin Complaint                                        3
LEPISCOPO & ASSOCIATES LAW FIRM




                                                       B.   Whitehead Complaint                                    3
                                  12                   C.   Rohlfing Complaint                                     4
                                  13                   D.   McCullough Complaint & U.S. Senator Mark Warner        4

                                  14            II.    THE BUREAU’S MSJ MUST BE DENIED PURSUANT TO
                                  15                   SEVENTH AMENDMENT AND FRCP 56 BECAUSE THERE
                                                       ARE GENUINE DISPUTES OF MATERIAL FACTS THAT
                                  16                   DEFEAT EACH AND EVERY COUNT OF THE SAC                      5
                                  17
                                                       A.     The Seventh Amendment                                5
                                  18                   B.     Standard for Summary Judgment                        6
                                  19                   C.     Denial of One Count Denies The Entire MSJ            7
                                                       D.     Inadmissible Evidence                                8
                                  20                   E.     Legal Argument                                       8
                                  21
                                                III.   CONCLUSION                                                 24
                                  22

                                  23            CERTIFICATE OF SERVICE                                            25
                                  24

                                  25

                                  26

                                  27         JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                      SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                            MOTION FOR SUMMARY JUDGMENT
                                                                                 i
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 3 of 29 Page ID #:4037




                                  1
                                                                             TABLE OF AUTHORITIES

                                  2
                                                                                                                                                      PAGE
                                  3
                                         CASES:
                                  4
                                         Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)..........................................6, 8
                                  5

                                  6      Celotex Corp. v. Catrett, 477 U.S. 317 (1986)......................................................1, 6
                                  7
                                         Donovan v. Agnew, 712 F.2d 1509 (1st Cir. 1983)...................................................7
                                  8
                                         Finn v. Consolidated Rail Corp., 782 F.2d 13 (1st Cir. 1986)..................................6
                                  9

                                  10     Garside v. Osco Drug, Inc., 895 F.2d 46 (1st Cir. 1990)..........................................6
                                  11
                                         Merck v. Reynolds, 559 U.S. 633 (2010)...................................................................5
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12
                                         Oliver v. Digital Equip. Corp., 846 F.2d 103 (1st Cir. 1988)...................................6
                                  13

                                  14     CONSTITUTIONS:
                                  15
                                         U.S. CONST. AMEND. SEVEN..................................................................................5, 9
                                  16
                                         STATUTES & RULES:
                                  17

                                  18     Consumer Financial Protection Act of 2010 (“CFPA”),
                                         12 USC § 5531(a)....................................................................................1, 17, 19- 23
                                  19

                                  20     12 USC § 5536(a)(1)(A).........................................................................1, 17, 19- 23
                                  21
                                         12 U.S.C. § 5563(a)(3)............................................................................................22
                                  22
                                         12 USC § 5564(g)..........................................................................................1, 2, 3, 5
                                  23

                                  24     12 U.S.C. § 5481(6)(A)...........................................................................................18
                                  25
                                         Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681...........................................1
                                  26

                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                                  ii
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 4 of 29 Page ID #:4038




                                  1
                                         15 USCS § 1681e......................................................................................................9
                                  2

                                  3
                                         15 U.S.C. 1681b(f)....................................................................................................9

                                  4      15 U.S.C. § 6102(c)...................................................................................................1
                                  5
                                         15 U.S.C. § 6105(d)...................................................................................................1
                                  6

                                  7
                                         Federal Rule of Civil Procedure, Rule 56..................................................1, 6, 7, 8, 9

                                  8      Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310...........................................1
                                  9
                                         16 C.F.R. 310.3(a)(2)(x)..............................................................................12, 13, 14
                                  10
                                         16 C.F.R. 310.3(b)...................................................................................................16
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     16 C.F.R. 310.3(c)...................................................................................................16
                                  13
                                         16 C.F.R. 310.3(d)...................................................................................................16
                                  14
                                         16 C.F.R. § 310.4(a)(5)(i)(A)-(B)......................................................................11, 16
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                                   iii
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 5 of 29 Page ID #:4039




                                  1
                                            CROSS-MOTION FOR SUMMARY JUDGMENT & OPPOSITION TO
                                                      MOTION FOR SUMMARY JUDGMENT
                                  2

                                  3
                                               Plaintiff Bureau of Consumer Financial Protection (“Bureau”) commenced

                                  4
                                         this civil action (“Action”) by filing its complaint (“Complaint”) on January 9, 2020,

                                  5
                                         its first amended complaint (“FAC”) on July 10, 2020, and second amended

                                  6
                                         complaint (“SAC”) on August 26, 2020. ECF Nos. 1, 117, and 141, respectively. In

                                  7
                                         the SAC, the Bureau alleged claims under Fair Credit Reporting Act (“FCRA”), 15

                                  8
                                         U.S.C. § 1681, the Consumer Financial Protection Act of 2010 (“CFPA”), 12 U.S.C.

                                  9
                                         §§ 5531(a), 5536(a)(1)(A), and the Telemarketing Sales Rule (“TSR”), 16 C.F.R.

                                  10
                                         Part 310, as it applies to persons subject to the CFPA, 15 U.S.C. §§ 6102(c) and

                                  11     6105(d), against Defendant Jawad Nesheiwat (“Nesheiwat” or “Defendant”).
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12           On May 14, 2021, the Bureau filed its motion for summary judgment on

                                  13     Counts I through XI in the SAC alleged against Nesheiwat (“MSJ”). ECF No. 189.

                                  14           In response to the Bureau’s MSJ, and pursuant to this Court’s 4/8/21 Order,

                                  15     ECF No. 174, p. 3 and Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986)

                                  16     (“Celotex”), Nesheiwat herby moves for full or partial summary judgment on Counts

                                  17     I through XI, inclusive, alleged in the SAC and files this memorandum of law
                                  18     (“Memo”) in support of its cross-motion for summary judgment (“Cross-MSJ”) and
                                  19     opposition to the Bureau’s MSJ on the following grounds:
                                  20           A.     As to Counts I through XI, inclusive, the Bureau failed to timely file
                                  21     this Action within 3 years as required by 12 United States Code (“USC”) § 5564(g).
                                  22           B.     The Bureau’s MSJ must be denied pursuant to Federal Rule of Civil
                                  23     Procedure (“FRCP”) 56 (“Rule 56”) because there are genuine disputes of material
                                  24     facts that defeat each and every Count of the SAC. (See Jawad Nesheiwat’s
                                  25     Statement of Genuine Disputes of Material Facts in Opposition to Plaintiff’s Motion
                                  26

                                  27         JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                      SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                            MOTION FOR SUMMARY JUDGMENT
                                                                                   1
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 6 of 29 Page ID #:4040




                                  1
                                         for Summary Judgment (“Disputed Facts” or “DF”) and supporting exhibits

                                  2
                                         concurrently filed herewith.)

                                  3
                                              LEGAL MEMORANDUM IN SUPPORT OF CROSS-MOTION FOR

                                  4
                                               SUMMARY JUDGMENT & OPPOSITION TO BUREAU’S MSJ

                                  5

                                  6
                                         I.    AS TO COUNTS I      THROUGH     XI, INCLUSIVE, OF THE SAC, THE BUREAU

                                  7
                                               FAILED TO TIMELY FILE THIS ACTION WITHIN 3 YEARS AS REQUIRED BY

                                  8
                                               12 USC § 5564(g).

                                  9
                                               As to Counts I through XI, inclusive, the Bureau failed to timely file this
                                  10

                                  11     Action within 3 years as required by 12 USC § 5564(g), which provides:
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                “(g) Time for bringing action.
                                  13
                                                        (1) In general. Except as otherwise permitted by law or equity,
                                  14                no action may be brought under this title more than 3 years after the
                                  15                date of discovery of the violation to which an action relates.”

                                  16
                                               It is undisputed from its own records (Ex. 141) that the Bureau was placed on
                                  17
                                         notice more than 3 years before untimely filing this Action on January 9, 2020.
                                  18
                                         Specifically, commencing on April 23, 2015, and continuing until January 6, 2017,
                                  19
                                         the Bureau was made aware of 108 consumer complaints filed against defendants
                                  20
                                         Nesheiwat, Monster Loans, Docu Prep Center, Certified Doc Prep Services, Assure
                                  21
                                         Direct Services, Direct Document Solutions, and Secure Preparation Services
                                  22
                                         (collectively referred to as “Defendants”). Nesheiwat’s Statement of Undisputed
                                  23
                                         Material Facts in Support of Cross-Motion for Summary Judgment (“NUF”) ¶ 29.1
                                  24

                                  25            1
                                                      Exhibits 102 to 128 and 141 are not offered for the truth of the matters
                                  26     asserted but rather proffered under Federal Rules of Evidence, Rule 803 for the
                                  27          JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                             MOTION FOR SUMMARY JUDGMENT
                                                                                     2
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 7 of 29 Page ID #:4041




                                  1
                                               In addition to the Bureau’s Consumer Complaint Spreadsheet (Ex. 141; NUF

                                  2
                                         ¶ 29), Nesheiwat has provided evidence of 24 examples of the consumer complaints

                                  3
                                         filed with the Bureau for the time frame November 18, 2015, through December 31,

                                  4
                                         2016, all of which are more than 3 years before the Bureau untimely filed this Action.

                                  5
                                         NUF ¶¶ 3-8 and 10-28.

                                  6
                                               It is also interesting to note that in April 2015, which was more than 4.5 years

                                  7
                                         before this Action was untimely filed, the Bureau had full knowledge of the claims

                                  8
                                         alleged in this Action against Defendants and was already investigating and taking

                                  9
                                         rulemaking action under the Telemarking Sales Rule regarding Defendants’ alleged

                                  10
                                         use of prescreened student loan information for use in debt relief matters. NUF ¶ 2.

                                  11           The claims raised in the consumer complaints (Exs. 102-127) are the same as
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     the claims alleged by the Bureau in the SAC, ECF 141. It is worth reviewing some

                                  13     of the examples provided in support of Nesheiwat’s Cross-MSJ.

                                  14           A. LUVIN COMPLAINT: The earliest of the consumer complaints provided

                                  15     was filed by Natalie Luvin on November 18, 2015 (Ex. 102). The complaint is

                                  16     alleged against defendant Docu Prep Center for taking $699 in advance fees to

                                  17     consolidate her student loans, which did not occur. She requested refund of her $699.
                                  18     Fees were not returned to Natalie Luvin. NUF ¶ 3.
                                  19           B. WHITEHEAD COMPLAINT: The complaint was filed by Laurie Whitehead
                                  20     on March 30, 2016 (Ex. 104). The complaint alleges that defendant Certified Doc
                                  21     Prep promised to lower her monthly student loan payment. She paid $599 in advance
                                  22

                                  23     limited purpose to show that the Bureau had more than 4.5 years notice of the claims
                                         against defendants for purposes of applying the 3-years statute of limitation period
                                  24     in 12 USC § 5564(g). Accordingly, Nesheiwat’s proffering of these exhibits shall
                                  25     not be interpreted as or constitute admissions or waivers of objections for other
                                         purposes. (See Ex. 101: Decl. of Lepiscopo ¶ 7.)
                                  26
                                  .

                                  27         JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                      SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                            MOTION FOR SUMMARY JUDGMENT
                                                                                   3
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 8 of 29 Page ID #:4042




                                  1
                                         fees and then was asked to pay an additional $795, which she did not pay. Fees were

                                  2
                                         not returned to Laurie Whitehead. NUF ¶ 5.

                                  3
                                                 C. ROHLFING COMPLAINT: The complaint was filed by Blair Rohlfing on

                                  4
                                         April 27, 2016 (Ex. 105). The complaint alleges that defendant Certified Doc Prep

                                  5
                                         sent Blair Rohlfing a “Final Notice” mail piece titled, “Student Loan Consolidation

                                  6
                                         & Payment Reduction Program Prepared for Blair Rohlfing.” The notice indicated

                                  7
                                         that Ms. Rohlfing owed $188,064 in student loan debt. She contacted defendant

                                  8
                                         Certified Doc Prep and spoke with a representative inquiring how they knew her

                                  9
                                         balance. The response caused her to contact the Bureau to ascertain whether what

                                  10
                                         she was told was correct. As a consequence, she then filed her complaint. NUF ¶ 6.

                                  11             D. MCCULLOUGH COMPLAINT & U.S. SENATOR MARK WARNER: The
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     complaint was filed by Jared McCullough on May 24, 2016 (Ex. 107). The complaint

                                  13     alleges that defendant Docu Prep Center contacted Mr. McCullough for student loan

                                  14     consolidation and forgiveness program. The complaint further alleged that someone

                                  15     from Docu Prep Center threatened Mr. McCullough with sending his account to

                                  16     collections. Mr. McCullough also contacted U.S. Senator Mark Warner’s office for

                                  17     help. It is important to note that at the time Senator Warner was a member of the
                                  18     Senate Banking, Housing, and Urban Affairs Committee (“Banking Committee”),
                                  19     which had oversight over the Bureau. NUF ¶¶ 8 & 9.2
                                  20             On July 12, 2016, which was more than 3 years before this Action was
                                  21     untimely filed, the Bureau sent U.S. Senator Mark Warner a letter on behalf of Jared
                                  22     McCullough. Clearly concerned about the Senate’s oversight and the fact that Mr.
                                  23

                                                 2
                                  24                 See, Senator Mark Warner, 114th Congress, 2016 Committee
                                  25     assignments, https://ballotpedia.org/United_States_Senate_Committee_on_Banking,_Housing,_and_Urban_Affairs

                                  26
                                  .

                                  27          JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                             MOTION FOR SUMMARY JUDGMENT
                                                                                             4
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 9 of 29 Page ID #:4043




                                  1
                                         McCullough was Senator Warner’s constituent, the Bureau initiated an

                                  2
                                         investigation. The Bureau’s letter had an official complaint number assigned to it:

                                  3
                                         “Complaint 160524-000095 (McCullough).” NUF ¶ 9.

                                  4
                                                In addition to the aforementioned complaints, the Bureau had—prior to

                                  5
                                         untimely filing this Action on January 9, 2020—evidence of 104 other violations of

                                  6
                                         the same nature alleged in the SAC. It would be an understatement to call these mere

                                  7
                                         “storm warnings” as articulated in Merck v. Reynolds, 559 U.S. 633, 653-54 (2010)

                                  8
                                         (“Merck”). On the contrary, here the Bureau was well aware of the claims alleged in

                                  9
                                         the SAC more than 3 years before it untimely filed this Action, as the Bureau had

                                  10
                                         108 complaints making the same claims against the Defendants as alleged in the

                                  11     SAC, including one involving a U.S. Senator on the Senate Banking Committee.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     NUF ¶¶ 3-8 and 10-28.

                                  13            Based on the foregoing, Nesheiwat is entitled to summary judgment as to

                                  14     Counts I through XI, inclusive, because the undisputed material facts (NUF ¶¶ 3-8

                                  15     and 10-28) prove that the Bureau failed to timely file this Action against him within

                                  16     3 years as required by 12 USC § 5564(g).

                                  17     II.    THE BUREAU’S MSJ MUST BE DENIED PURSUANT TO SEVENTH
                                  18            AMENDMENT AND FRCP 56 BECAUSE THERE ARE GENUINE DISPUTES OF
                                  19            MATERIAL FACTS THAT DEFEAT EACH AND EVERY COUNT OF THE SAC.
                                  20            Nesheiwat provides the following legal discussion to support his position that
                                  21     the Bureau is not entitled to summary judgment because there are genuine disputes
                                  22     of material facts as to Counts I through XI, inclusive. (See Disputed Facts.)
                                  23     A.     The Seventh Amendment.
                                  24            Nesheiwat hereby asserts the full protections of his fundamental constitutional
                                  25     right to a trial by jury as secured by the Seventh Amendment. U.S. CONST. AMEND.
                                  26     VII (“7th Amendment”). In order to survive Seventh Amendment scrutiny, the U.S.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                   5
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 10 of 29 Page ID #:4044




                                  1
                                          Supreme Court limits granting of summary judgment under Rule 56 to where the

                                  2
                                          moving party shows that the non-moving party—bearing the burden of proof at

                                  3
                                          trial—cannot meet an essential element of his or her claim or defense. Celotex,

                                  4
                                          supra, 477 U.S. at 322.

                                  5
                                                As will be demonstrated below, the Bureau has failed to meet its burden of

                                  6
                                          proof to establish all elements of each of the counts of the SAC with undisputed

                                  7
                                          material facts. On the other hand, Nesheiwat will meet his burden of showing that

                                  8
                                          genuine disputes of material fact do, in fact, exist. Accordingly, Nesheiwat

                                  9
                                          respectfully requests the Court to deny the Bureau’s MSJ. See U.S. CONST. AMEND.

                                  10
                                          VII; Celotex, supra; Rule 56.

                                  11      B.    Standard for Summary Judgment.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12            In assessing the parties’ motions, the Court should apply the following

                                  13      principles. Summary judgment is appropriate “if the pleadings, depositions, answers

                                  14      to interrogatories, and admissions on file, together with the affidavits, if any, show

                                  15      that there is no genuine issue as to any material fact and that the moving party is

                                  16      entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A “genuine" issue is

                                  17      one “that properly can be resolved only by a finder of fact because [it] may
                                  18      reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc.,
                                  19      477 U.S. 242, 250 (1986) (“Liberty Lobby”); accord Garside v. Osco Drug, Inc.,
                                  20      895 F.2d 46, 48 (1st Cir. 1990). A “material” issue is one that “affects the outcome
                                  21      of the suit . . . .” Anderson, 477 U.S. at 248. The burden is upon the moving party to
                                  22      aver the lack of a genuine, material factual issue, Finn v. Consolidated Rail Corp.,
                                  23      782 F.2d 13, 15 (1st Cir. 1986), and the court must view the record in the light most
                                  24      favorable to the non-movant, according the non-movant (here, Nesheiwat) all
                                  25      beneficial inferences discernable from the evidence. Oliver v. Digital Equip. Corp.,
                                  26      846 F.2d 103, 105 (1st Cir. 1988). If a motion for summary judgment is properly
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    6
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 11 of 29 Page ID #:4045




                                  1
                                          supported, the burden shifts to the non-movant to show that a genuine issue exists.

                                  2
                                          Donovan v. Agnew, 712 F.2d 1509, 1516 (1st Cir. 1983).

                                  3
                                          C.    Denial of One Count Denies The Entire MSJ.

                                  4
                                                Not to be too technical, but in its Notice of Motion, ECF No. 189 (emphasis

                                  5
                                          added), the Bureau did not request partial summary judgment of each of its claims

                                  6
                                          but rather summary judgment on all claims against Nesheiwat:

                                  7
                                                “Pursuant to Local Rule 6-1, Plaintiff Bureau of Consumer Financial
                                                Protection (“Bureau”) provides this notice of its motion and hereby
                                  8             moves pursuant to Federal Rule of Civil Procedure 56 for summary
                                  9
                                                judgment on all claims alleged against Defendant Jawad Nesheiwat in
                                                the Second Amended Complaint . . .”
                                  10

                                  11            Rule 56’s “Notes of Advisory Committee on 2010 amendments” provides
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      guidance that these are two distinct concepts by design—partial summary judgment

                                  13      as to any claim, rather than all claims, must be requested in the notice:

                                  14            “Rule 56 is revised to improve the procedures for presenting and
                                                deciding summary-judgment motions and to make the procedures more
                                  15            consistent with those already used in many courts. . .The first sentence
                                  16            [of Rule 56(a)] is added to make clear at the beginning that summary
                                                judgment may be requested not only as to an entire case but also as to
                                  17            a claim, defense, or part of a claim or defense. The subdivision caption
                                  18            adopts the common phrase ‘partial summary judgment’ to describe
                                                disposition of less than the whole action, whether or not the order grants
                                  19            all the relief requested by the motion.”
                                  20
                                          See Fed. R. Civ. P. 56(a) advisory committee’s note (2010) (emphasis added).
                                  21
                                                Since the Bureau did not provide notice of or request for partial summary
                                  22
                                          judgment as to the individual claims but full judgment as to all claims, if Nesheiwat
                                  23
                                          defeats any of Counts I through XI then the Bureau’s entire motion should be denied.
                                  24

                                  25

                                  26

                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    7
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 12 of 29 Page ID #:4046




                                  1
                                          D.    Inadmissible Evidence.

                                  2
                                                As the Court will find upon review of Nesheiwat’s numerous motions to strike

                                  3
                                          and evidentiary objections, the Bureaus has failed to present admissible evidence in

                                  4
                                          support of it MSJ. Thus, a court’s summary judgment inquiry “unavoidably asks

                                  5
                                          whether reasonable jurors could find by a preponderance of the evidence that the

                                  6
                                          plaintiff is entitled to a verdict.” Liberty Lobby, supra, 477 U.S. at 252 (internal

                                  7
                                          citations omitted):

                                  8
                                                “[I]n ruling on a motion for summary judgment, the judge must view
                                                the evidence presented through the prism of the substantive evidentiary
                                  9             burden.”
                                  10
                                          Id. at 254.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                For a court to accurately determine whether there is a factual dispute for a
                                  12
                                          jury, the judge must be assured that the evidence he examines at summary judgment
                                  13
                                          is as authentic as that which the jury will consider. This requires an evidentiary
                                  14
                                          standard for materials considered on summary judgment which “govern its
                                  15
                                          deliberations and [provide] within what boundaries [the court’s] ultimate decision
                                  16
                                          must fall.” Id. at 254-55. Finally, in summary judgment the parties submit materials
                                  17
                                          which create a record; it is on that record only, that the Court rules on summary
                                  18
                                          judgment. In the present case, the Court should grant all of Nesheiwat’s motions to
                                  19
                                          strike and evidentiary objections, which will require denial of the Bureau’s MSJ.
                                  20
                                          E.    Legal Argument.
                                  21
                                                As the Bureau has not proffered admissible evidence in support of, and there
                                  22
                                          are genuine disputes of material facts as to, the elements of each of Counts I through
                                  23
                                          XI of the SAC, the Court is constrained by the 7 th Amendment and Rule 56 to
                                  24
                                          denying the Bureau’s MSJ.
                                  25

                                  26

                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    8
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 13 of 29 Page ID #:4047




                                  1
                                          1. Count I: Violations of FCRA.3

                                  2
                                                In order to prove a violation of 15 U.S.C. 1681b(f), as alleged in Count I, the

                                  3
                                          Bureau must proffer undisputed material facts in the form of admissible evidence to

                                  4
                                          prove all of the following elements:

                                  5
                                                a.     Nesheiwat used or obtained a consumer report;

                                  6
                                                b.     the consumer report was used or obtained by Nesheiwat for a purpose

                                  7
                                          for which the consumer report is not authorized; and

                                  8
                                                c.     the consumer report used or obtained by Nesheiwat was not certified

                                  9
                                          pursuant to 15 USCS § 1681e.4

                                  10
                                                The Bureau attempts to expand § 1681e by alleging that Nesheiwat is liable if

                                  11      he has “directly or indirectly, used or obtained consumer reports. . .” See SAC p. 33,
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      l. 26 (emphasis added). Congress did not give § 1681e such an ambiguous and overly

                                  13      expansive reach but rather gave a precise and limited scope: “A person shall not use

                                  14      or obtain a consumer report. . .” The Court should reject the Bureau’s expanded

                                  15      definition thereby requiring the Court to deny the Bureau’s MSJ as to Count I. See

                                  16      7th Amendment; Rule 56; 15 USCS § 1681e.

                                  17            Failure to prove one of these elements by undisputed material facts through
                                  18      admissible evidence defeats the Bureau’s MSJ as to Count I. Here, the Bureau has
                                  19      to provide undisputed and admissible evidence to support Count I. For example, the
                                  20      Bureau has failed to provide admissible and undisputed evidence that Nesheiwat was
                                  21
                                          3
                                  22         See SAC, ECF 141, ¶ 202.
                                          4
                                             See 15 USCS § 1681b(f) “Certain use or obtaining of information prohibited. A
                                  23
                                         person shall not use or obtain a consumer report for any purpose unless—
                                  24             (1) the consumer report is obtained for a purpose for which the consumer
                                         report is authorized to be furnished under this section; and
                                  25
                                                 (2) the purpose is certified in accordance with section 607 [15 USCS § 1681e]
                                  26     by a prospective user of the report through a general or specific certification.”
                                  27          JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                             MOTION FOR SUMMARY JUDGMENT
                                                                                    9
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 14 of 29 Page ID #:4048




                                  1
                                          an owner of Monster Loans, DF ¶ 34; that Nesheiwat was in charge of or oversaw

                                  2
                                          Monster Loans’ sales and marketing, DF ¶ 37; and that Nesheiwat was an owner of

                                  3
                                          the SLDR Companies or Docs Done Right during the relevant time frames, DF ¶¶

                                  4
                                          38, 39, 60, & 67.

                                  5
                                                   Similarly, the Bureau has failed to provide admissible and undisputed

                                  6
                                          evidence that Nesheiwat purchased or oversaw purchases or received prescreened

                                  7
                                          consumer reports or that he received consumer reports for which such consumer

                                  8
                                          reports were not authorized. For example, there is no admissible and undisputed

                                  9
                                          material evidence that Nesheiwat ever signed any Experian Application—neither

                                  10
                                          Nesheiwat nor any questioned documents expert has testified as to the authenticity

                                  11      of Nesheiwat’s signature on any of the exhibits offered by the Bureau—thus lacking
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      personal knowledge and proper foundation. Further, there is absolutely no

                                  13      admissible and undisputed evidence of Nesheiwat’s intent regarding prescreened

                                  14      lists. DF ¶¶ 109, 111, 112, 114, 115, 118, 127, 128, 129, 131, 132, 135, 136, 137,

                                  15      140, 141, 142, 144, 145, 146, 147, & 155.

                                  16               The Bureau has failed to provide admissible and undisputed evidence of

                                  17      whether loan consolidation would improve or otherwise have a favorable impact on
                                  18      a consumer’s credit score, DF ¶¶ 189-195, or whether such statements to that effect
                                  19      were false, DF ¶ 200.
                                  20               Based on the foregoing, the Bureau has failed to provide admissible and
                                  21      undisputed material facts to prove Count I of the SAC, and, therefore, the Court
                                  22      should deny the MSJ as to Count I.
                                  23      /////
                                  24      /////
                                  25      /////
                                  26      /////
                                  27              JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                           SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                                 MOTION FOR SUMMARY JUDGMENT
                                                                                  10
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 15 of 29 Page ID #:4049




                                  1
                                          2. Count II: Advance Fees in Violation of TSR.5

                                  2
                                                 In order to prove a violation of 16 C.F.R. § 310.4(a)(5)(i)(A)-(B), as alleged

                                  3
                                          in Count II, the Bureau must proffer undisputed material facts in the form of

                                  4
                                          admissible evidence to prove all of the following elements:

                                  5
                                                 a.    Nesheiwat was a seller or telemarketer during the alleged violation;

                                  6
                                                 b.    Nesheiwat requested or received from a customer payment of any fee

                                  7
                                          or consideration for any debt relief service;

                                  8
                                                 c.    Nesheiwat requested or received payment from a customer before he

                                  9
                                          renegotiated, settled, reduced, or otherwise altered at least one of the customer’s debt

                                  10
                                          pursuant to a written settlement agreement, debt management plan, or other written

                                  11      agreement; and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12             d.    Nesheiwat requested or received payment from a customer before the

                                  13      customer has made a payment under the executed written settlement agreement, debt

                                  14      management plan, or other written agreement.6

                                  15             Failure to prove one of these elements by undisputed material facts through

                                  16      admissible evidence defeats the Bureau’s MSJ as to Count II. Here, the Bureau has

                                  17      failed to provide undisputed and admissible evidence that Nesheiwat was or acted
                                  18
                                          5
                                               See SAC, ECF 141, ¶¶ 204 & 205.
                                  19      6
                                               See 16 C.F.R. § 310.4(a) “Abusive conduct generally. It is an abusive
                                  20     telemarketing act or practice and a violation of this Rule for any seller or telemarketer
                                         to engage in the following conduct: . . . (5)(i) Requesting or receiving payment of any
                                  21
                                         fee or consideration for any debt relief service until and unless:
                                  22             (A) the seller or telemarketer has renegotiated, settled, reduced, or otherwise
                                         altered the terms of at least one debt pursuant to a settlement agreement, debt
                                  23
                                         management plan, or other such valid contractual agreement executed by the
                                  24     customer;
                                                 (B) the customer has made at least one payment pursuant to that settlement
                                  25
                                         agreement, debt management plan, or other valid contractual agreement between the
                                  26     customer and the creditor or debt collector.”
                                  27          JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                             MOTION FOR SUMMARY JUDGMENT
                                                                                     11
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 16 of 29 Page ID #:4050




                                  1
                                          as a seller or telemarketer during the violations alleged in the SAC. DF ¶¶ 231, 234,

                                  2
                                          & 242. Similarly, the Bureau has failed to provide undisputed and admissible

                                  3
                                          evidence that Nesheiwat requested or received from a customer payment of any fee

                                  4
                                          or consideration for any debt relief service. DF ¶¶ 231, 234, 242, 260, 261, & 262.

                                  5
                                                 Based on the foregoing, the Bureau has failed to provide admissible and

                                  6
                                          undisputed material facts to prove Count II of the SAC, and, therefore, the Court

                                  7
                                          should deny the MSJ as to Count II.

                                  8
                                          3. Count III: Misrepresentations in Violation of TSR—Lower Interest Rates.7

                                  9
                                                 In order to prove a violation of 16 C.F.R. 310.3(a)(2)(x), as alleged in Count

                                  10
                                          III, the Bureau must proffer undisputed material facts in the form of admissible

                                  11      evidence to prove all of the following elements:
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12             a.     Nesheiwat was a seller or telemarketer regarding debt relief services

                                  13      during the alleged violation;

                                  14             b.     Nesheiwat engaged in telemarketing acts or practices during the alleged

                                  15      violation;

                                  16             c.     While engaged in telemarketing acts or practices Nesheiwat made

                                  17      material representations regarding debt relief services; and
                                  18             d.     The telemarketing acts or practices engaged in by Neshiewat were
                                  19      intentionally deceptive, in that Nesheiwat falsely represented the amount of money
                                  20      or the percentage of the debt amount that a consumer would save, in this count, lower
                                  21      interest rates.8
                                  22
                                          7
                                               See SAC, ECF 141, ¶ 209.
                                  23      8
                                               See 16 C.F.R. 310.3 “(a) Prohibited deceptive telemarketing acts or practices. It
                                  24     is a deceptive telemarketing act or practice and a violation of this Rule for any seller
                                         or telemarketer to engage in the following conduct: . . . (2) Misrepresenting, directly
                                  25
                                         or by implication, in the sale of goods or services any of the following material
                                  26     information: . . . (x) Any material aspect of any debt relief service, including, but not
                                  27          JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                             MOTION FOR SUMMARY JUDGMENT
                                                                                     12
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 17 of 29 Page ID #:4051




                                  1
                                                   Failure to prove one of these elements by undisputed material facts through

                                  2
                                          admissible evidence defeats the Bureau’s MSJ as to Count III. Here, the Bureau has

                                  3
                                          failed to provide undisputed and admissible evidence that Nesheiwat was or acted

                                  4
                                          as a seller or telemarketer or was engaged in telemarketing acts or practices

                                  5
                                          regarding debt relief services during the violations alleged in the SAC. Similarly, the

                                  6
                                          Bureau has failed to provide undisputed and admissible evidence that Nesheiwat

                                  7
                                          made material representations regarding debt relief services or falsely represented

                                  8
                                          the amount of money or the percentage of the debt amount that a consumer would

                                  9
                                          save in the form of lower interest rates. DF ¶¶ 34, 37-39, 60, 67, 263-284, & 286-

                                  10
                                          289.

                                  11               Based on the foregoing, the Bureau has failed to provide admissible and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      undisputed material facts to prove Count III of the SAC, and, therefore, the Court

                                  13      should deny the MSJ as to Count III.

                                  14      /////

                                  15      /////

                                  16      /////

                                  17      /////
                                  18      /////
                                  19

                                  20     limited to, the amount of money or the percentage of the debt amount that a customer
                                         may save by using such service; the amount of time necessary to achieve the
                                  21
                                         represented results; the amount of money or the percentage of each outstanding debt
                                  22     that the customer must accumulate before the provider of the debt relief service will
                                         initiate attempts with the customer’s creditors or debt collectors or make a bona fide
                                  23
                                         offer to negotiate, settle, or modify the terms of the customer’s debt; the effect of the
                                  24     service on a customer’s creditworthiness; the effect of the service on collection efforts
                                         of the customer’s creditors or debt collectors; the percentage or number of customers
                                  25
                                         who attain the represented results; and whether a debt relief service is offered or
                                  26     provided by a non-profit entity.”
                                  27              JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                           SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                                 MOTION FOR SUMMARY JUDGMENT
                                                                                     13
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 18 of 29 Page ID #:4052




                                  1
                                          4.     Count IV: Misrepresentations in Violation of TSR—Improved Credit

                                  2
                                                 Scores.9

                                  3
                                                 In order to prove a violation of 16 C.F.R. 310.3(a)(2)(x), as alleged in Count

                                  4
                                          IV, the Bureau must proffer undisputed material facts in the form of admissible

                                  5
                                          evidence to prove all of the following elements:

                                  6
                                                 a.    Nesheiwat was a seller or telemarketer regarding debt relief services

                                  7
                                          during the alleged violation;

                                  8
                                                 b.    Nesheiwat engaged in telemarketing acts or practices regarding debt

                                  9
                                          relief services during the alleged violation;

                                  10
                                                 c.    While engaged in telemarketing acts or practices Nesheiwat made

                                  11      material representations regarding debt relief services; and
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12             d.    The telemarketing acts or practices engaged in by Neshiewat were

                                  13      intentionally deceptive, in that Nesheiwat falsely represented the amount of money

                                  14      or the percentage of the debt amount that a consumer would save, in this count,

                                  15      improved credit scores.10

                                  16             Failure to prove one of these elements by undisputed material facts through

                                  17      admissible evidence defeats the Bureau’s MSJ as to Count IV. Here, the Bureau has
                                  18      failed to provide undisputed and admissible evidence that Nesheiwat was or acted
                                  19      as a seller or telemarketer or was engaged in telemarketing acts or practices
                                  20      regarding debt relief services during the violations alleged in the SAC. Similarly, the
                                  21      Bureau has failed to provide undisputed and admissible evidence that Nesheiwat
                                  22      made material representations regarding debt relief services or falsely represented
                                  23      the amount of money or the percentage of the debt amount that a consumer would
                                  24

                                  25      9
                                               See SAC, ECF 141, ¶ 214.
                                          10
                                  26            See Fn. 6, supra.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    14
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 19 of 29 Page ID #:4053




                                  1
                                          save in the form of improved credit scores. DF ¶¶ 34, 37-39, 60, 67, 263-284, & 286-

                                  2
                                          289.

                                  3
                                                  Based on the foregoing, the Bureau has failed to provide admissible and

                                  4
                                          undisputed material facts to prove Count IV of the SAC, and, therefore, the Court

                                  5
                                          should deny the MSJ as to Count IV.

                                  6
                                          5. Count V: Misrepresentations in Violation of TSR—New Servicer.11

                                  7
                                                  In order to prove a violation of 16 C.F.R. 310.3(a)(2)(x), as alleged in Count

                                  8
                                          V, the Bureau must proffer undisputed material facts in the form of admissible

                                  9
                                          evidence to prove all of the following elements:

                                  10
                                                  a.    Nesheiwat was a seller or telemarketer regarding debt relief services

                                  11      during the alleged violation;
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12              b.    Nesheiwat engaged in telemarketing acts or practices regarding debt

                                  13      relief services during the alleged violation;

                                  14              c.    While engaged in telemarketing acts or practices Nesheiwat made

                                  15      material representations regarding debt relief services; and

                                  16              d.    The telemarketing acts or practices engaged in by Neshiewat were

                                  17      intentionally deceptive, in that Nesheiwat misrepresented a material aspect of a debt-
                                  18      relief service, in this count, a new servicer (i.e., U.S. Department of Education).12
                                  19              Failure to prove one of these elements by undisputed material facts through
                                  20      admissible evidence defeats the Bureau’s MSJ as to Count V. Here, the Bureau has
                                  21      failed to provide undisputed and admissible evidence that Nesheiwat was or acted
                                  22      as a seller or telemarketer or was engaged in telemarketing acts or practices
                                  23      regarding debt relief services during the violations alleged in the SAC. Similarly, the
                                  24

                                  25      11
                                               See SAC, ECF 141, ¶ 218.
                                          12
                                  26           See Fn. 6, supra.
                                  27             JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                          SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                                MOTION FOR SUMMARY JUDGMENT
                                                                                    15
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 20 of 29 Page ID #:4054




                                  1
                                          Bureau has failed to provide undisputed and admissible evidence that Nesheiwat

                                  2
                                          made material representations regarding debt relief services or falsely represented

                                  3
                                          the amount of money or the percentage of the debt amount that a consumer would

                                  4
                                          save in the form of a new servicer (i.e., U.S. Department of Education). DF ¶¶ 34,

                                  5
                                          37-39, 60, 67, 263-284, & 286-289.

                                  6
                                                 Based on the foregoing, the Bureau has failed to provide admissible and

                                  7
                                          undisputed material facts to prove Count V of the SAC, and, therefore, the Court

                                  8
                                          should deny the MSJ as to Count V.

                                  9
                                          6. Count VI: Substantial Assistance in Violation of TSR.13

                                  10
                                                 In order to prove a violation of 16 C.F.R. 310.3(b), as alleged in Count VI, the

                                  11      Bureau must proffer undisputed material facts in the form of admissible evidence to
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      prove all of the following elements:

                                  13             a.    Nesheiwat provided substantial assistance or support to a seller or

                                  14      telemarketer engaged in telemarketing acts or practices regarding debt relief services

                                  15      during the alleged violation; and

                                  16             b.    While engaged in providing substantial assistance or support to a seller

                                  17      or telemarketer engaged in telemarketing acts or practices regarding debt relief
                                  18      services, Nesheiwat knew or consciously avoided knowing that the seller or
                                  19      telemarketer regarding debt relief services was engaged in any act or practice that
                                  20      violates 16 C.F.R. §§ 310.3(a), (c) or (d), or § 310.4.14
                                  21

                                  22
                                          13
                                              See SAC, ECF 141, ¶ 223.
                                  23      14
                                              See 16 C.F.R. 310.3 “(b) Assisting and facilitating. It is a deceptive telemarketing
                                  24     act or practice and a violation of this Rule for a person to provide substantial
                                         assistance or support to any seller or telemarketer when that person knows or
                                  25
                                         consciously avoids knowing that the seller or telemarketer is engaged in any act or
                                  26     practice that violates §§ 310.3(a), (c) or (d), or § 310.4 of this Rule.”
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                     16
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 21 of 29 Page ID #:4055




                                  1
                                                 Failure to prove one of these elements by undisputed material facts through

                                  2
                                          admissible evidence defeats the Bureau’s MSJ as to Count V. Here, and as discussed

                                  3
                                          in opposition to counts I to V, the Bureau has failed to provide undisputed and

                                  4
                                          admissible evidence that Nesheiwat provided substantial assistance in violation of

                                  5
                                          the TSR because it has not offered undisputed or admissible evidence that Nesheiwat

                                  6
                                          made material representations regarding debt relief services or falsely represented

                                  7
                                          the amount of money or the percentage of the debt amount that a consumer would

                                  8
                                          save in the form of lower interest rates; that Nesheiwat made material representations

                                  9
                                          regarding debt relief services or falsely represented the amount of money or the

                                  10
                                          percentage of the debt amount that a consumer would save in the form of improved

                                  11      credit scores; or that Nesheiwat made material representations regarding debt relief
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      services or falsely represented the amount of money or the percentage of the debt

                                  13      amount that a consumer would save in the form of a new servicer (i.e., U.S.

                                  14      Department of Education). DF ¶¶ 34, 37-39, 60, 67, 263-284, & 286-289.

                                  15             Based on the foregoing, the Bureau has failed to provide admissible and

                                  16      undisputed material facts to prove Count VI of the SAC, and, therefore, the Court

                                  17      should deny the MSJ as to Count VI.
                                  18      7. Count VII: Deception in Violation of the CFPA—Lower Interest Rates.15
                                  19             Essentially, the Bureau is attempting to create double recovery by recasting
                                  20      Count III as violations of §§ 5531 and 5536 of the CFPA. In particular, these sections
                                  21      relate to general violations of “Federal Law.” Thus, Count VII should be dismissed
                                  22      as duplicative. Nonetheless, in order to prove a violation of 12 U.S.C. §§ 5531 and
                                  23      5536, as alleged in Count VII, the Bureau must proffer undisputed material facts in
                                  24      the form of admissible evidence to prove all of the following elements:
                                  25
                                          15
                                  26           See SAC, ECF 141, ¶ 227.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                   17
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 22 of 29 Page ID #:4056




                                  1
                                                   a.    Nesheiwat engaged in offering or providing a consumer financial

                                  2
                                          product or service regarding debt relief services during the alleged violation;16

                                  3
                                                   b.    While engaged in in offering or providing a consumer financial product

                                  4
                                          or service regarding debt relief services, Nesheiwat engaged in unfair, deceptive, or

                                  5
                                          abusive acts or practices under Federal law in connection with any transaction with

                                  6
                                          a consumer for a consumer financial product or service, or the offering of a consumer

                                  7
                                          financial product or service, in this count, lower interest rate.

                                  8
                                                   Failure to prove one of these elements by undisputed material facts through

                                  9
                                          admissible evidence defeats the Bureau’s MSJ as to Count III. Here, the Bureau has

                                  10
                                          failed to provide undisputed and admissible evidence that Nesheiwat was engaged

                                  11      in offering or providing a consumer financial product or service regarding debt relief
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      services during the violations alleged in the SAC. Similarly, the Bureau has failed

                                  13      to provide undisputed and admissible evidence that Nesheiwat engaged in unfair,

                                  14      deceptive, or abusive acts or practices under Federal law in connection with any

                                  15      transaction with a consumer for a consumer financial product or service, or the

                                  16      offering of a consumer financial product or service in the form of lower interest rates.

                                  17      DF ¶¶ 34, 37-39, 60, 67, 263-284, & 286-289.
                                  18               Based on the foregoing, the Bureau has failed to provide admissible and
                                  19      undisputed material facts to prove Count VII of the SAC, and, therefore, the Court
                                  20      should deny the MSJ as to Count VII.
                                  21      /////
                                  22      /////
                                  23      /////
                                  24
                                          16
                                             See 12 U.S.C. § 5481(6)(A): “Covered person. The term “covered person”
                                  25
                                         means—(A) any person that engages in offering or providing a consumer financial
                                  26     product or service.”
                                  27              JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                           SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                                 MOTION FOR SUMMARY JUDGMENT
                                                                                     18
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 23 of 29 Page ID #:4057




                                  1
                                          8. Count VIII: Deception in Violation of the CFPA—Improved Credit Scores.17

                                  2
                                                 As in Count VII, the Bureau is attempting to create double recovery by

                                  3
                                          recasting Count IV as violations of §§ 5531 and 5536 of the CFPA. Again, these

                                  4
                                          sections relate to general violations of “Federal Law.” Thus, Count VIII should be

                                  5
                                          dismissed as duplicative. Nonetheless, in order to prove a violation of 12 U.S.C. §§

                                  6
                                          5531 and 5536, as alleged in Count VIII, the Bureau must proffer undisputed

                                  7
                                          material facts in the form of admissible evidence to prove all of the following

                                  8
                                          elements:

                                  9
                                                 a.    Nesheiwat engaged in offering or providing a consumer financial

                                  10
                                          product or service regarding debt relief services during the alleged violation;18

                                  11             b.    While engaged in in offering or providing a consumer financial product
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      or service regarding debt relief services, Nesheiwat engaged in unfair, deceptive, or

                                  13      abusive acts or practices under Federal law in connection with any transaction with

                                  14      a consumer for a consumer financial product or service, or the offering of a consumer

                                  15      financial product or service, in this count, improved credit scores.

                                  16             Failure to prove one of these elements by undisputed material facts through

                                  17      admissible evidence defeats the Bureau’s MSJ as to Count VIII. Here, the Bureau
                                  18      has failed to provide undisputed and admissible evidence that Nesheiwat was
                                  19      engaged in offering or providing a consumer financial product or service regarding
                                  20      debt relief services during the violations alleged in the SAC. Similarly, the Bureau
                                  21      has failed to provide undisputed and admissible evidence that Nesheiwat engaged in
                                  22      unfair, deceptive, or abusive acts or practices under Federal law in connection with
                                  23      any transaction with a consumer for a consumer financial product or service, or the
                                  24

                                  25      17
                                               See SAC, ECF 141, ¶ 232.
                                          18
                                  26           See Fn. 14, supra.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    19
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 24 of 29 Page ID #:4058




                                  1
                                          offering of a consumer financial product or service in the form of improved credit

                                  2
                                          scores. DF ¶¶ 34, 37-39, 60, 67, 263-284, & 286-289.

                                  3
                                                 Based on the foregoing, the Bureau has failed to provide admissible and

                                  4
                                          undisputed material facts to prove Count VIII of the SAC, and, therefore, the Court

                                  5
                                          should deny the MSJ as to Count VIII.

                                  6
                                          9. Count IX: Deception in Violation of the CFPA—New Servicer.19

                                  7
                                                 As in Counts VII and VIII, the Bureau is attempting to create double recovery

                                  8
                                          by recasting Count V as violations of §§ 5531 and 5536 of the CFPA. Again, these

                                  9
                                          sections relate to general violations of “Federal Law.” Thus, Count IX should be

                                  10
                                          dismissed as duplicative. Nonetheless, in order to prove a violation of 12 U.S.C. §§

                                  11      5531 and 5536, as alleged in Count IX, the Bureau must proffer undisputed material
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      facts in the form of admissible evidence to prove all of the following elements:

                                  13             a.     Nesheiwat engaged in offering or providing a consumer financial

                                  14      product or service regarding debt relief services during the alleged violation;20

                                  15             b.     While engaged in in offering or providing a consumer financial product

                                  16      or service regarding debt relief services, Nesheiwat engaged in unfair, deceptive, or

                                  17      abusive acts or practices under Federal law in connection with any transaction with
                                  18      a consumer for a consumer financial product or service, or the offering of a consumer
                                  19      financial product or service, in this count, a new servicer (i.e., Department of
                                  20      Education).
                                  21             Failure to prove one of these elements by undisputed material facts through
                                  22      admissible evidence defeats the Bureau’s MSJ as to Count IX. Here, the Bureau has
                                  23      failed to provide undisputed and admissible evidence that Nesheiwat was engaged
                                  24

                                  25      19
                                               See SAC, ECF 141, ¶ 236.
                                          20
                                  26           See Fn. 14, supra.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    20
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 25 of 29 Page ID #:4059




                                  1
                                          in offering or providing a consumer financial product or service regarding debt relief

                                  2
                                          services during the violations alleged in the SAC. Similarly, the Bureau has failed

                                  3
                                          to provide undisputed and admissible evidence that Nesheiwat engaged in unfair,

                                  4
                                          deceptive, or abusive acts or practices under Federal law in connection with any

                                  5
                                          transaction with a consumer for a consumer financial product or service, or the

                                  6
                                          offering of a consumer financial product or service in the form of a new servicer

                                  7
                                          (i.e., Department of Education). DF ¶¶ 34, 37-39, 60, 67, 263-284, & 286-289.

                                  8
                                                 Based on the foregoing, the Bureau has failed to provide admissible and

                                  9
                                          undisputed material facts to prove Count IX of the SAC, and, therefore, the Court

                                  10
                                          should deny the MSJ as to Count IX.

                                  11      10. Count X: Substantial Assistance in Violation of the CFPA.21
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12             As in Counts VII, VIII, and IX, the Bureau is attempting to create double

                                  13      recovery by recasting Count VI as violations of §§ 5531 and 5536 of the CFPA.

                                  14      Again, these sections relate to general violations of “Federal Law.” Thus, Count X

                                  15      should be dismissed as duplicative. Nonetheless, in order to prove a violation of 12

                                  16      U.S.C. §§ 5531 and 5536, as alleged in Count X, the Bureau must proffer undisputed

                                  17      material facts in the form of admissible evidence to prove all of the following
                                  18      elements:
                                  19             a.    Nesheiwat engaged in offering or providing a consumer financial
                                  20      product or service regarding debt relief services during the alleged violation;22
                                  21             b.    While engaged in in offering or providing a consumer financial product
                                  22      or service regarding debt relief services, Nesheiwat engaged in unfair, deceptive, or
                                  23      abusive acts or practices under Federal law in connection with any transaction with
                                  24

                                  25      21
                                               See SAC, ECF 141, ¶ 240.
                                          22
                                  26           See Fn. 14, supra.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    21
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 26 of 29 Page ID #:4060




                                  1
                                          a consumer for a consumer financial product or service, or the offering of a consumer

                                  2
                                          financial product or service, in this count, in violation of § 1036(a)(3) of the CFPA.

                                  3
                                          12 U.S.C. § 5563(a)(3).

                                  4
                                                 Failure to prove one of these elements by undisputed material facts through

                                  5
                                          admissible evidence defeats the Bureau’s MSJ as to Count X. Here, and as discussed

                                  6
                                          in opposition to counts I to IX, the Bureau has failed to provide undisputed and

                                  7
                                          admissible evidence that Nesheiwat provided substantial assistance in violation of

                                  8
                                          the CFPA or TSR because it has not offered undisputed or admissible evidence that

                                  9
                                          Nesheiwat made material representations regarding debt relief services or falsely

                                  10
                                          represented the amount of money or the percentage of the debt amount that a

                                  11      consumer would save in the form of lower interest rates; that Nesheiwat made
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      material representations regarding debt relief services or falsely represented the

                                  13      amount of money or the percentage of the debt amount that a consumer would save

                                  14      in the form of improved credit scores; or that Nesheiwat made material

                                  15      representations regarding debt relief services or falsely represented the amount of

                                  16      money or the percentage of the debt amount that a consumer would save in the form

                                  17      of a new servicer (i.e., U.S. Department of Education). DF ¶¶ 34, 37-39, 60, 67, 263-
                                  18      284, & 286-289.
                                  19             Based on the foregoing, the Bureau has failed to provide admissible and
                                  20      undisputed material facts to prove Count X of the SAC, and, therefore, the Court
                                  21      should deny the MSJ as to Count X.
                                  22      11. Count XI: CFPA Violations Based on Violations of FCRA and TSR.23
                                  23             As in Counts VII-XI, the Bureau is attempting to create double recovery by
                                  24      recasting Counts I-VI as violations of §§ 5531 and 5536 of the CFPA. Again, these
                                  25
                                          23
                                  26           See SAC, ECF 141, ¶¶ 245-248.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                   22
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 27 of 29 Page ID #:4061




                                  1
                                          sections relate to general violations of “Federal Law.” Thus, Count X should be

                                  2
                                          dismissed as duplicative. Nonetheless, in order to prove a violation of 12 U.S.C. §§

                                  3
                                          5531 and 5536, as alleged in Count X, the Bureau must proffer undisputed material

                                  4
                                          facts in the form of admissible evidence to prove all of the following elements:

                                  5
                                                 a.    Nesheiwat engaged in offering or providing a consumer financial

                                  6
                                          product or service regarding debt relief services during the alleged violation;24

                                  7
                                                 b.    While engaged in in offering or providing a consumer financial product

                                  8
                                          or service regarding debt relief services, Nesheiwat engaged in unfair, deceptive, or

                                  9
                                          abusive acts or practices under Federal law in connection with any transaction with

                                  10
                                          a consumer for a consumer financial product or service, or the offering of a consumer

                                  11      financial product or service.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12             Failure to prove one of these elements by undisputed material facts through

                                  13      admissible evidence defeats the Bureau’s MSJ as to Count XI. Here, and as

                                  14      discussed in opposition to counts I to IX, the Bureau has failed to provide undisputed

                                  15      and admissible evidence that Nesheiwat provided substantial assistance in violation

                                  16      of the CFPA or TSR because it has not offered undisputed or admissible evidence

                                  17      that Nesheiwat made material representations regarding debt relief services or
                                  18      falsely represented the amount of money or the percentage of the debt amount that a
                                  19      consumer would save in the form of lower interest rates; that Nesheiwat made
                                  20      material representations regarding debt relief services or falsely represented the
                                  21      amount of money or the percentage of the debt amount that a consumer would save
                                  22      in the form of improved credit scores; or that Nesheiwat made material
                                  23      representations regarding debt relief services or falsely represented the amount of
                                  24      money or the percentage of the debt amount that a consumer would save in the form
                                  25
                                          24
                                  26           See Fn. 14, supra.
                                  27           JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                        SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                              MOTION FOR SUMMARY JUDGMENT
                                                                                    23
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 28 of 29 Page ID #:4062




                                  1
                                          of a new servicer (i.e., U.S. Department of Education). DF ¶¶ 34, 37-39, 60, 67, 263-

                                  2
                                          284, & 286-289.

                                  3
                                                   Based on the foregoing, the Bureau has failed to provide admissible and

                                  4
                                          undisputed material facts to prove Count XI of the SAC, and, therefore, the Court

                                  5
                                          should deny the MSJ as to Count XI.

                                  6
                                          12. Demand for Relief.25

                                  7
                                                   Finally, as to the Bureau’s demand for relief, no relief is required as the

                                  8
                                          Bureau has failed to provide undisputed and admissible evidence to prove any of

                                  9
                                          Counts I through XI of the SAC. Even assuming, arguendo, such evidence had been

                                  10
                                          provided, the Bureau further failed to provide undisputed and admissible evidence

                                  11      to support any type of relief, including any amount of monetary relief. DF ¶¶ 189-
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      195, 260, & 261.

                                  13      III.     CONCLUSION.

                                  14               For the foregoing reasons, Mr. Nesheiwat respectfully requests the Court to

                                  15      grant his cross-motion for summary judgment and enter judgment on the Second

                                  16      Amended Complaint in his favor and against the Bureau. Alternatively, he

                                  17      respectfully requests the Court to deny the Bureau’s motion for summary judgment
                                  18      in its entirety.
                                  19      Dated: June 11, 2021.                      LEPISCOPO & ASSOCIATES LAW FIRM
                                  20                                                 By: /s/ Peter D. Lepiscopo_______
                                  21                                                       PETER D. LEPISCOPO
                                                                                             Counsel of Record
                                  22                                                       Attorneys for Defendant, JAWAD
                                  23                                                       NESHEIWAT
                                  24

                                  25
                                          25
                                  26             See SAC, ECF 141, pp. 42, ¶¶ a-i.
                                  27             JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                          SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                                MOTION FOR SUMMARY JUDGMENT
                                                                                      24
                                       Case 8:20-cv-00043-SB-ADS Document 197 Filed 06/11/21 Page 29 of 29 Page ID #:4063




                                  1
                                                                   CERTIFICATE OF SERVICE

                                  2                                   DOCUMENTS SERVED
                                  3
                                                I, Peter D. Lepiscopo, counsel of record for defendant, Jawad Nesheiwat,
                                  4

                                  5
                                          hereby certify that the following documents have been served in the manner set forth

                                  6       below:
                                  7
                                             1. JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT
                                  8             OF CROSS-MOTION FOR SUMMARY JUDGMENT AND IN
                                  9
                                                OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
                                                JUDGMENT
                                  10

                                  11                         CERTIFICATE OF SERVICE—CM/ECF
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12            I hereby certify that true and correct copies of the foregoing documents have
                                  13
                                          been served on the Court and all counsel of record, who have appeared in this action,
                                  14

                                  15      via the Court’s electronic filing system on June 11, 2021.

                                  16

                                  17
                                          Dated: June 11, 2021.                         Respectfully submitted,
                                  18

                                  19                                                    /s/ Peter D. Lepiscopo .
                                                                                        PETER D. LEPISCOPO
                                  20                                                      Counsel of Record
                                  21
                                                                                        Attorneys for Defendant, JAWAD
                                  22                                                    NESHEIWAT
                                  23

                                  24

                                  25

                                  26

                                  27          JAWAD NESHEIWAT’S MEMORANDUM OF LAW IN SUPPORT OF CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
                                  28                             MOTION FOR SUMMARY JUDGMENT
                                                                                   25
